FILED
                             NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10047

               Plaintiff - Appellant,            D.C. No. 2:09-cr-00047-JCM-PAL

  v.
                                                 MEMORANDUM *
PAMELA D. MEZA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted February 21, 2012 **


Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       The United States appeals the district court’s order reducing the criminal

forfeiture money judgment against Pamela D. Meza. We have jurisdiction under

28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In light of our holding in United States v. Newman, 659 F.3d 1235 (9th Cir.

2011), we vacate the district court’s order reducing Meza’s criminal forfeiture

money judgment to $298,646.00, and we remand.

      VACATED and REMANDED.




                                          2                                   11-10047